EXHIBIT 99.1 Utah Medical Products, Inc. Reports Financial Performance for First Quarter 2012 Contact: Paul Richins April 25, 2012 (801) 566-1200 Salt Lake City, Utah – In the first calendar quarter (1Q) of 2012, Utah Medical Products, Inc. (Nasdaq: UTMD) achieved substantial growth in revenues and profits compared to the same quarter in the prior year. Changes in income statement results compared to the same time period in the prior calendar year were as follows: Sales: +65 % Gross Profit: +82 % Operating Income: +91 % Net Income: +109 % Earnings Per Share: +106 % Earnings per share for the most recent twelve months (TTM) were $2.42. As investors may recall, UTMD acquired Femcare Holdings Limited (“Femcare”) of the United Kingdom, including its trading subsidiaries, Femcare-Nikomed Ltd. of Southampton, England and Femcare Australia on March 18, 2011. The comparison between 1Q 2012 and 1Q 2011 is skewed by the fact that only a few days of business activity of Femcare is included in 1Q 2011 financial results. In addition, in 1Q 2011 there were substantial acquisition expenses which were not repeated in 1Q 2012 results. As an alternative comparison, the following table compares 1Q 2012 performance with the average quarterly performance during the last three quarters of 2011, during which time Femcare’s trading results were fully part of UTMD’s financial results: 1Q 2012 2Q 2011 – 4Q 2011 Quarterly Average Sales: +8 % $ $ Gross Profit: +8 % Operating Income: +27 % Net Income: +38 % Earnings Per Share: +37 % Currency amounts throughout this report are in thousands, except per share amounts and where noted. Profit margins for 1Q 2012 compared to the same quarter in the prior year (1Q 2011), and to the average for the last three quarters of 2011 follow: 1Q 2012 (JAN – MAR) 2Q 2011 – 4Q 2011 (APR – DEC) 1Q 2011 (JAN – MAR) Gross Profit Margin (gross profits/ sales): % % % Operating Profit Margin (operating profits/ sales): % % % Net Profit Margin (profit after taxes/ sales): % % % According to CEO Kevin Cornwell, “As UTMD states in its quarterly SEC Form 10-Q disclosures, ‘Because of the relatively short span of time, results for any given three month period in comparison with any previous three month period may not be indicative of comparative results for the year as a whole.’ I think that this might be particularly applicable to 1Q 2012 results. In 1Q 2012, a couple of UTMD’s largest OEM/international distributor customers purchased substantially more than their prior quarterly averages. With the addition of Femcare, UTMD has a greater proportion of its total sales each quarter going to OEM customers and/or international distributors which purchase in larger order quantities, and/or at less frequent intervals, than end-users do. For example, in the year just prior to UTMD acquiring Femcare, OEM and international distributor sales were about 36% of total sales. In 1Q 2012, OEM and international distributor sales (non-end user sales) were about 50% of total sales.
